Citation Nr: 0700623	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  03-36 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for Scheuermann's 
disease/back disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
December 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, and was remanded in July 2005.       


FINDING OF FACT

The veteran's pre-existing Scheuermann's disease did not 
undergo aggravation or increase in disability during active 
service, and his present back disability is not otherwise 
shown to be etiologically related to active service.  
 

CONCLUSION OF LAW

The criteria for service connection for Scheuermann's 
disease/back disorder are not met.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1132, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2006); VAOPGCPREC 3-03 (July 16, 
2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran contends that all of his claimed disabilities 
were incurred during active duty in the Navy.  Service 
connection may be granted for a disability resulting from 
disease or injury incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  Service connection, in 
general, requires medical evidence or clinical opinion of a 
link between the two.  38 C.F.R. § 3.303; Routen v. Brown, 10 
Vet. App. 183, 186 (1997) (a layperson is generally not 
capable of opining on matters requiring medical knowledge).  
Also, to the extent the claimed residuals could include 
arthritis, the Board notes that presumptive service 
connection is permissible with evidence of manifestation of 
arthritis to a minimum compensable degree of 10 percent 
within a year after discharge.  38 C.F.R. §§ 3.307, 3.309(a) 
(2006).

A veteran is deemed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  However, where 
there is "clear and unmistakable" evidence that the injury 
or disease claimed pre-existed service, the issue becomes 
whether the disease or injury was aggravated during service.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2006); 
Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The 
presumption of soundness is rebutted by clear and 
unmistakable evidence that the disease or injury pre-existed 
service and was not aggravated by service.

Pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to a natural 
progress of the disease.  Aggravation is not conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(b) (2006); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); 
Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).

The burden to show no aggravation of a pre-existing disease 
or disorder during service is an onerous one that lies with 
the government.  See, e.g., Cotant v. Principi, 17 Vet. App. 
117, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  Importantly, VA General Counsel determined that VA 
must show by clear and unmistakable evidence that there is a 
pre-existing disease or disorder and that it was not 
aggravated during service.  The claimant is not required to 
show that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGCPREC 3-03 (July 16, 2003).  
The Board is bound to follow General Counsel's precedent 
opinions.  38 U.S.C.A. § 7104(c) (West 2002).

The January 1974 enlistment examination report documents 
normal clinical evaluation for the spine and musculoskeletal 
system, despite the veteran's report, at enlistment, of 
recurrent back pain and that his "entire back [is] aching."  
Therefore, no pre-existing back problem was "noted" as of 
enlistment (no subsequent examination undertaken in February 
1974, at entrance, is evident), and the veteran is deemed to 
have been in sound condition as to his back.

The service medical records indicate that, beginning in March 
1975, the veteran reported having had constant back pain for 
about 5 years, which pre-dates service.  Radiology evidence 
indicated kyphosis and thoracic vertebrae (T-9, T-10) changes 
consistent with Scheuermann's disease.  As of May 1975, 
clinical opinion included determination that the veteran 
probably cannot be rehabilitated sufficiently to make him a 
good, permanent member of the Air Force.  In mid to late 
1975, the veteran was seen a number of times for persistent 
back pain despite the use of a back brace, and muscle 
relaxants and analgesics, and physical therapy.  An October 
1975 record reflects a clinician's statement that the 
veteran's back problem is "EPTS" (existing prior to 
service).  Also, it was determined that, while the veteran's 
military duties are essentially sedentary, and the veteran 
performed his job well, his availability for duty was 
compromised due to effects of recurrent pain and use of 
medications, including for sinus problems.  The veteran 
reported he had back pain since age 13, which subsided during 
high school.  An October 20, 1975 record reflects an opinion 
that Scheuermann's disease is "unquestionably" EPTS, and 
that there is "no evidence of aggravation" in service; the 
diagnosis itself is characterized as "old."  Lumbar 
lordosis also was noted, as well as Scheuermann's disease, 
thoracic spine, with kyphosis, as reflected in an October 
1975 Medical Board Report.  

No post-service clinical record squarely contradicts the 
service medical records to the extent that they characterize 
back abnormality as pre-existing even though the abnormality 
might not have been specifically diagnosed as Scheuermann's 
disease before service.  At best, Dr. Watts - who reports 
that he was the veteran's private physician from 1965 to 
1993, with the exception of the veteran's military service in 
1974 and 1975 -- said, in an undated letter apparently 
prepared within the last few years at veteran's request to 
buttress his claim on appeal, that the veteran's "back 
condition [ ] may have been 'caused by', or, at least 
aggravated by" service.  That language, while generally 
consistent with what the regulations require for service 
connection, is not, in the Board's opinion, adequate evidence 
that the condition was not pre-existing.  Dr. Watts himself 
said, in the same report: "For me to state 
'unconditionally', those [veteran's] back problems were 
caused or created by the physical demands of basic training, 
and/or his activities [in service], would be difficult."  
Thus, Dr. Watts refrains from decisively stating that the 
back condition was first manifested in service to show that, 
in his opinion, the condition was not pre-existing.  That 
statement, viewed in the context of post-service clinical 
opinion that the condition was pre-existing, and most 
importantly, based on service medical records - most 
contemporaneous to reported back pain since early teenage 
years - that Scheuermann's pre-existed service, is highly 
probative.  The veteran's own statement, even as of 
enlistment, that he had had back pain, is highly credible and 
probative on the issue of pre-existing back condition even if 
a specific disease entity might not have been identified 
until later.  Further, the October 2005 VA clinical opinion 
clearly states that the veteran has a pre-existing 
"developmental condition" that "would be as it is today 
even absent his military service."      

Based on the foregoing, the Board finds that the record 
contains clear and unmistakable evidence of pre-existing back 
disorder diagnosed in service as Scheuermann's and whose 
symptoms include back pain and thoracic kyphosis.  That said, 
the next inquiry is whether VA has met the burden of showing, 
by clear and unmistakable evidence, that Scheuermann's 
disease did not undergo a chronic, permanent, worsening 
beyond the natural disease process, as of December 1975, when 
the veteran was discharged from active duty.  On this issue, 
the record reflects positive and negative opinions, discussed 
below.  The Board concludes that the evidence clearly and 
unmistakably demonstrates that the veteran's pre-existing 
Scheuermann's disease did not undergo chronic aggravation of 
the underlying disease process during service.  

First of all, the veteran's submittal of Mr. [redacted]
November 2004 lay statement that he was the veteran's NCOIC 
(non-commissioned officer in charge) from August 1974 to 
December 1975, and has personal knowledge of deterioration of 
the veteran's health is not competent clinical evidence on 
aggravation of the spinal abnormality during service.  Aside 
from the issue of professional qualification (see Routen, 
supra) given that Mr. [redacted] is not demonstrated to be a 
doctor or other medical professional, he does not 
specifically discuss personal knowledge as to the condition 
of the veteran's back through approximately the last five 
months leading up to the veteran's discharge.  On this point, 
the service medical records themselves amply demonstrate, as 
discussed earlier, that, around the same time when Mr. [redacted] 
was the veteran's NCOIC, the veteran had difficulty 
performing largely administrative duties due to persistent 
back pain despite treatment through various means.  That was 
the basis for a determination that, although the quality of 
his work was high, he would be unsuitable for further Air 
Force duty.                 

Further on the same point, the Board acknowledges the 
veteran's own recent report, including hearing testimony, to 
the effect that he has not had significant back problems 
before service, presumably to suggest that the disease entity 
was initially manifested in service, and, as well, that he 
believes active duty aggravated his back problems.  He has 
submitted Internet materials from www.dynomed.com discussing 
Scheuermann's disease most commonly occurring in boys, from 
early to mid adolescence, and that the spine "reverts to its 
normal shape" once the individual stops growing.  He cites 
that item as evidence that Scheuermann's is "limited to only 
early to late teen years."  Thus, he is arguing that he 
should not be deemed to have had a pre-existing disorder, or 
that, even if he did, service did aggravate it because he had 
had back pain in active duty.    

The veteran certainly is entitled to avail himself of any 
theory or provision might be favorable to his claim.  
However, Dr. Watts's recent undated report, which strongly 
suggests the doctor's intention to assist the veteran and to 
refrain from giving an opinion that could prejudice the 
veteran's claim, itself is indecisive on the issue of 
etiology such that it ultimately has minimal value in terms 
of etiology.  As stated earlier, Dr. Watts did not decisively 
state that Scheuermann's disease initially became manifested 
in service.  He is also indecisive on the issue of 
aggravation, as he also said "[i]f his condition was, pre-
existed, prior to active duty; it should have been evident 
prior to 1975 when it was diagnosed in a Military Hospital.  
As well, if this were a pre-existing condition, it would most 
certainly have been triggered and/or aggravated by months . . 
. [during which the veteran] sat with arms raised, many hours 
daily typing  . . ."  The fact that he prefaced that 
statement with the words "I can say without hesitation," 
does not, in the Board's opinion, make the "opinion" more 
persuasive on the issue of aggravation of the underlying 
disease process itself.  Neither Dr. Watts, nor any other 
clinician, has stated that Scheuermann's is not a chronic 
disorder, and in fact, the service medical records include a 
clinical notation (April 1975 record) that the veteran's 
Scheuermann's disease is a "chronic illness."  The service 
medical records amply demonstrate that the veteran had 
administrative duties and worked diligently, as well as he 
could despite back pain, but the fact that he had pain or 
symptomatology that might have been "triggered" during 
service is not "conclusive" proof of aggravation of the 
disease process as Dr. Watts suggests.  Further, to the 
extent that he seems to suggest that lack of diagnosis before 
service is evidence of initial "triggering" of the disorder 
in service, the Board finds that suggestion even less 
persuasive, in light of ample evidence to the contrary (that 
is, the disorder is a developmental one that typically 
becomes apparent in teenage years).    

Further, for the reasons discussed above, the Board does not 
find Dr. Watts's May 24, 1976 and July 27, 1976 statements 
that the veteran "should be evaluated for possible 
compensation for aggravation of Scheuermann's disease" 
because the veteran had "very little difficulty with his 
back until active duty," and that, while Scheuermann's "can 
exist without pain or deformity . . . [but] can become very 
disabling" if "aggravated by injury or certain forms of 
work," and the veteran's back problem was "disturbed" in 
service, are not proof of aggravation of the underlying 
disease process.  Rather, these statements, read together 
with Dr. Watts's recent opinion, tend to erode the persuasive 
value of the recent opinion to the extent that it might have 
been proffered to prove aggravation of the disease process 
itself.  The language in the 1976 statements strongly 
suggests the doctor's use of the term "aggravated" or 
"disturbed" in terms of symptoms or flare-ups, as opposed 
to the underlying disease process.       

The record also includes a February 2005 physician's 
assistant's opinion (W. Carle).  That opinion, first of all, 
concludes that the 1975 diagnosis of Scheuermann's was 
"incomplete, or altogether incorrect," yet he does not even 
then opine what the "correct" or accurate diagnosis should 
have been.  Aside from the issue of qualification to 
determine the "correctness" of a Scheuermann's disease 
diagnosis made by more than one medical doctor, including one 
from the veteran's own treating physician (Dr. Watts), Mr. 
Carle's opinion is similar to Dr. Watts's to the extent he 
suggests that, had the "degenerative condition" pre-
existed, it would have become evident or would have required 
medical attention before active duty, due to a high degree of 
pain.  However, the fact remains that it was evident - the 
veteran himself said at enlistment and during active duty 
that he had "constant" back pain for years, which he is 
competent to report.  Again, the fact that the veteran was 
not treated before service, or that he was not diagnosed 
specifically with Scheuermann's before service, is not proof 
that the underlying condition itself, or that the propensity 
for the disease entity to become manifested later in terms of 
symptomatology, was not pre-existing.  

As for Mr. Carle's statement that had an MRI (magnetic 
resonance imaging test) been performed in 1975, it would have 
revealed compression injury, that is speculation long after 
the fact.  Contemporaneous clinical records do document 
spinal degenerative changes, and the Board is aware that MRI 
results typically support diagnoses of degenerative changes, 
but that does not prove a compression injury would have been 
found in 1975, to the exclusion of some other abnormality or 
abnormalities, if only the appropriate test had been 
performed.  On this point, Mr. Carle states that, for a 
"degenerative condition" like the veteran's to have 
occurred, it would have required physical trauma, such as a 
concussion, during basic training.  Yet, the service medical 
records do not actually show any such blunt, physical injury; 
nor does the veteran contend he had such an injury, although 
he did report physical stress of basic training activity.  
Mr. Carle's opinion also is not particularly persuasive as 
the fact that the veteran has wedging of spinal discs and 
kyphosis has been deemed, by more than one doctor, clinical 
evidence supporting a Scheuermann's diagnosis - the very 
diagnosis Mr. Carle states is "incorrect."  Even the 
veteran's own Internet materials and Mr. Carles's own report 
acknowledge that vertebral wedging is indicative of 
Scheuermann's disease.  Moreover, his suggestion that 
Scheuermann's disease "stabilizes" by late teens, 
apparently to support his position that the veteran actually 
had some other disorder in 1975 caused by service, also seems 
problematic, as doctors have stated that Scheuermann's is a 
"progressive degenerative spine disease."  See Dr. 
Johnson's (private) February 2003 letter.  See also April 
1975 service medical record (the veteran's Scheuermann's 
disease is a "chronic illness").          

Further, in February 2003, Dr. Johnson said, in pertinent 
part, referring to Schueuermann's disease: "While diagnosed 
in the military, at the very least, was aggravated by his 
stay in active duty."  He also said: "Virtually any 
activity for any period of time will cause severe aggravation 
of his pain level requiring [the veteran] to [lie] down for a 
period of time.  This includes any prolonged sitting, 
standing, walking, bending, or any meaningful activity.  In 
fact, back in the military in 1975, he was deemed to be not 
fit to sit and carry out a typing duty."  This opinion, as 
with the others, does not squarely address the issue of 
aggravation of the underlying disease process during service; 
rather, it uses the term "aggravated" in terms of 
exacerbation of pain or flare-ups.  What the law requires is 
the former.  If the word "aggravated" is construed the way 
Dr. Johnson has, in light of his opinion that "virtually any 
activity for any period of time" would aggravate 
Scheuermann's, then, certainly, five years of constant back 
pain before service and progressive back pain for some 30 
years since discharge, too, would have been the product of 
aggravation through the most basic of daily activities.  For 
the purposes of service connection based on aggravation, what 
is required is competent clinical evidence that the disease 
process itself underwent worsening while performing duties 
required of a veteran in active service.  Dr. Johnson does 
not address that issue.

Finally, the October 2005 VA clinical opinion, which was 
confirmed in January 2006 (and the examiner said the claims 
file was reviewed), provides that the veteran's pre-existing, 
developmental, idiopathic Scheuermann's disease, which began 
during teenage years, "would not be expected to have caused 
any acceleration or permanent worsening of his progressive 
condition."  The examiner further said that active duty 
"would have caused no more than temporary increase in pain 
secondary to the increased activity," and that the condition 
"would [have] worsened even absent his military service," 
to indicate that active duty did not aggravate the disease 
itself.  The probative value of this opinion is heightened 
particularly because the examiner noted the veteran's report 
that he "first noted pain" he attributed to long marching 
and jumping in the Air Force, but still concluded that the 
developmental disease process itself would have progressed 
even if the veteran had not been in service.  On this point, 
neither the literature the veteran submitted, nor any other 
doctor, conclusively indicates that Scheuermann's disease 
completely ceases to become manifested altogether after the 
teenage years, as though it never existed at all, although 
they do suggest that symptoms, like pain, might, in effect, 
be dormant, or subside at times.  The VA examiner explained 
that point by stating Scheuermann's disease "comes on 
spontaneously and heals spontaneously," and that statement 
is consistent with a conclusion that flare-ups were noted 
during service.  The Board finds this opinion most probative 
and most consistent with the totality of the evidence of 
record.  It therefore finds that VA has met its burden of 
showing, clearly and unmistakably, that the pre-existing 
Scheuermann's disease did not undergo chronic worsening 
during active duty.    

Based on the above, service connection is not permissible 
based on aggravation of a pre-existing back disorder.  Nor 
does the record contain competent clinical evidence of a 
direct cause-effect link between any present back disability, 
including degenerative changes in the cervical and thoracic 
spine, to active duty.  On this point, the VA examiner 
concluded that present degenerative changes and associated 
back pain are due to the progressive effect of Scheuermann's 
disease.  Therefore, the Board concludes that the 
preponderance of the evidence is against the claim.  


II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has.  38 C.F.R. § 3.159(b)(1).  Notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board concedes that VA failed to provide pre-AOJ decision 
notice consistent with the above notice requirements.  
Nonetheless, based on a review of the entire record, it 
concludes that he was so notified during the appeal period 
and no prejudice has resulted from a notice timing defect, or 
due to provision of notice in multiple letters.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question not addressed by the AOJ, the Board must consider 
whether prejudice occurred); 38 C.F.R. § 20.1102 (2006) 
(harmless error).  

An August 2005 letter informed the veteran of three basic 
elements of a successful service connection claim.  That 
letter, and an October 2004 letter, advised him that, that, 
if he identifies the sources of missing evidence concerning 
his back disability, then VA would assist him in securing the 
evidence, but that he ultimately is responsible for 
substantiating his claim with evidence not in federal 
custody.  He was told that he could submit any pertinent 
evidence he has.  The Board remanded this case, and included 
instructions on the need of clinical evidence on etiology, 
including aggravation during service.  Therefore, the veteran 
was made aware of what key evidence is missing.  He amply 
demonstrated that awareness as he himself sought private 
clinical opinion on etiology and aggravation during service, 
which the Board has discussed in detail in Section I.  
Nonetheless, even after the veteran was notified, by a July 
2006 Supplemental Statement of the Case (SSOC), which 
represents the most recent negative RO decision and discusses 
the October 2005 VA opinion and January 2006 addendum 
thereto, no subsequent evidence was submitted.  Neither the 
veteran, nor his representative, specifically argued a notice 
defect; nor did either state that additional, material 
evidence exists, but that the veteran needs more time to 
submit it or VA assistance to secure it.  Also, under the 
circumstances, the failure to provide notice consistent with 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of 
criteria on assignment of disability ratings and effective 
dates for degree of disability and service connection), 
cannot be prejudicial.  Effective dates and degree of 
disability become issues only where service connection is 
granted.  That is not the case here.  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes service medical and personnel 
records, VA and private clinical records, Social Security 
Administration records, private and VA examination findings, 
hearing testimony, and lay statement.  Despite appropriate 
notice, the veteran has not identified sources of pertinent, 
existing evidence missing from the record and which he 
desires VA to review before adjudication. 


ORDER

Service connection for Scheuermann's disease/back disorder is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


